            Case 2:21-cv-00976-WSS Document 1 Filed 07/23/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JOHN E. COMAN, JR.,                              )
                                                  )                         2:21-cv-976
                                                         Civil Action No. _________________
                Plaintiff,                        )
                                                  )
        v.                                        )
                                                  )
 ACA COMPLIANCE GROUP,                            )      ELECTRONICALLY FILED
                                                  )
                Defendant.                        )
                                                  )

                                    NOTICE OF REMOVAL

To:    The Honorable Judges of the United States District Court
       for the Western District of Pennsylvania

       Defendant Adviser Compliance Associates, LLC d/b/a ACA Group, incorrectly identified

as ACA Compliance Group, in accordance with the applicable Federal Rules of Civil Procedure

and Title 28 of the United States Code §§ 1331, 1441, and 1446, files this Notice of Removal and

removes the action entitled “John E. Coman, Jr. v. ACA Compliance Group” that was originally

filed in the Court of Common Pleas of Allegheny County, Commonwealth of Pennsylvania, to the

United States District Court for the Western District of Pennsylvania. Removal of this action is

based upon the following:

                                         BACKGROUND

       1.      Plaintiff John E. Coman, Jr. instituted this action in the Court of Common Pleas of

Allegheny County, Commonwealth of Pennsylvania by filing a Complaint on June 25, 2021. A

copy of the Complaint filed by Plaintiff in the state-court action is attached as Exhibit A.

       2.      Defendant received notice of the Complaint on June 25, 2021.

       3.      Defendant has not, to date, filed an answer or other pleading in the Court of

Common Pleas of Allegheny County.
              Case 2:21-cv-00976-WSS Document 1 Filed 07/23/21 Page 2 of 5




                                                       VENUE

         4.       The Court of Common Pleas of Allegheny County, where Plaintiff’s Complaint

was filed, is within this Court’s District. This action is therefore properly removable to this Court

under 28 U.S.C. § 1446(a).

                                  REMOVAL IS PROPER
                        BASED ON FEDERAL-QUESTION JURISDICTION

         5.       This action is within the original jurisdiction of this Court under 28 U.S.C. § 1331

because Plaintiff’s civil action arises under federal law. See Merrell Dow Pharmaceuticals, Inc. v.

Thompson, 478 U.S. 804, 808 (1986) (A “suit arises under the law that creates the cause of action.”)

(internal citations omitted).

         6.       In his Complaint, Plaintiff asserts the following causes of action against Defendant:

              a. Count I: Race discrimination in violation of Title VII of the Civil Rights Act of
                 1964, 42 U.S.C. § 2000e et seq. (“Title VII”);

              b. Count II: Sex discrimination in violation of Title VII;

              c. Count III: Retaliation in violation of Title VII; and

              d. Count IV: Race and sex discrimination in violation of the Pennsylvania Human
                 Relations Act, 43 P.S. § 951 et seq. (“PHRA”).1 See Ex. A.

         7.       As pleaded, all of Plaintiff’s claims derive from a “common nucleus of operative

fact” related to his employment with Defendant. City of Chicago v. Int'l College of Surgeons, 522

U.S. 156, 164-65 (1997).

         8.       Plaintiff’s Title VII and PHRA claims depend on the same alleged discrimination.




1
  Plaintiff’s Complaint references “race” and “disability” discrimination under the PHRA. Given that all other
references in the Complaint are to “race” and “sex” discrimination and that Plaintiff does not allege he has a disability,
the PHRA equivalent claim is presumably for sex and not disability discrimination.


                                                            2
            Case 2:21-cv-00976-WSS Document 1 Filed 07/23/21 Page 3 of 5




       9.      For these reasons, Plaintiff’s federal and state law claims form part of the same

case or controversy so that this Court may exercise pendent jurisdiction over Plaintiff’s

supplemental claims under Pennsylvania law. 28 U.S.C. § 1367(a); 28 U.S.C. § 1441(c).

                 COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       10.     Based on the date of Plaintiff’s service of the Complaint, this Notice of Removal is

timely filed under 28 U.S.C. § 1446(b), in that Defendant has removed within 30 days of receipt

of a properly served Complaint from which Defendant could ascertain that this action is removable.

       11.     Copies of all process, pleadings, orders, and other papers or exhibits of every kind

currently on file in the Court of Common Pleas of Allegheny County, Commonwealth of

Pennsylvania, are attached to this Notice of Removal as Exhibit B, in accordance with 28 U.S.C.

§ 1446(a).

       12.     Upon filing this Notice of Removal, Defendant will provide a written notification

to Plaintiff and will file a Notice of Filing of Notice of Removal with the clerk of the Court of

Common Pleas of Allegheny County, Commonwealth of Pennsylvania. A copy of the Notice of

Filing of Notice of Removal is attached as Exhibit C (without exhibits).

       13.     Defendant files this Notice without waiving any defenses to the claims asserted by

Plaintiff, without conceding that Plaintiff has stated claims upon which relief can be granted, and

without conceding that Plaintiff is entitled to any damages against Defendant in any amount.

       WHEREFORE, Defendant requests that the United States District Court for the Western

District of Pennsylvania accept the removal of this action from the Court of Common Pleas of

Allegheny County, Commonwealth of Pennsylvania and direct that the Court of Common Pleas

have no further jurisdiction over this matter.




                                                 3
          Case 2:21-cv-00976-WSS Document 1 Filed 07/23/21 Page 4 of 5




Date: July 23, 2021                        Respectfully submitted,

                                           JACKSON LEWIS P.C.

                                           /s/ Marla N. Presley
                                           Marla N. Presley
                                           PA ID No. 91020
                                           Marla.Presley@jacksonlewis.com
                                           Laura C. Bunting
                                           PA ID No. 307274
                                           Laura.Bunting@jacksonlewis.com
                                           1001 Liberty Avenue, Suite 1000
                                           Pittsburgh, PA 15222
                                           (412) 232-0404 | Telephone
                                           (412) 232-3441 | Facsimile

                                           Counsel for Defendant




                                       4
            Case 2:21-cv-00976-WSS Document 1 Filed 07/23/21 Page 5 of 5




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JOHN E. COMAN, JR.,                                )
                                                    )     Civil Action No. _________________
                       Plaintiff,                   )
                                                    )
          v.                                        )
                                                    )
 ACA COMPLIANCE GROUP,                              )     ELECTRONICALLY FILED
                                                    )
                       Defendant.                   )
                                                    )

                                    CERTIFICATE OF SERVICE

         I hereby certify that on July 23, 2021, I electronically filed the foregoing Notice of Removal

with the Clerk of the Court using the CM/ECF system, and have provided a courtesy copy to

Plaintiff’s counsel of record at the following address, via mail:

                                        David M. Kobylinski
                                    dkobylinski@prlawgroup.com
                                         Peter T. Kobylinski
                                    pkobylinski@prlawgroup.com
                                     Praetorian Law Group, LLC
                                       515 Court Place, Suite 4
                                        Pittsburgh, PA 15219




                                                    /s/ Marla N. Presley
                                                    Marla N. Presley
4817-1573-6562, v. 1
